Citation Nr: 1015755	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

In October 2009, the Veteran presented testimony at a 
personal hearing conducted at the Cleveland RO before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as the result of 
several stressful incidents during his service while on board 
a ship in Vietnam.  In particular, in January 2007, the 
Veteran identified the stressor of fearing attacks after 
landing on beaches as a member of the Amphibious Squadron 3.  
In March 2008, the Veteran added that in July or September 
1967, he witnessed air strikes; in July or August 1967 his 
unit was responsible for landing Korean Marines, which were 
all killed in an assault following the landing; and that 
transit down the Mekong Delta in July 1967 was very 
stressful.  

In November 2006, the National Personnel Records Center 
verified that the Veteran was on board the USS Sutter while 
it was in the Vietnam waters from October 11, 1966 to October 
24, 1966; December 1, 1966 from December 15, 1966; January 
11, 1967 to January 30, 1967; May 4, 1967 to July 2, 1967; 
and August 3, 1967 to September 18, 1967.  In June 1968, 
information pertaining to the Veteran's ship was associated 
with the claims file.  In particular, it was noted that in 
December 1966, the USS Sutter was in South Vietnam making 
support runs from Danang to Chu Lai.  In mid January 1967, 
the USS Sutter returned from Guam to participate in Operation 
Market Time with Task Force 115 off the Mekong Delta area.  
The USS Sutter was in Vietnam again from April 16, 1967 to 
July 15, 1967 operating under Naval Support Activity, Danang 
making thirteen shuttle runs to Cua Viet carrying mostly 
ammunition.  After traveling to the Philippines, the ship 
returned to Danang on September 1, 1967 and was ordered to 
Chu Lai where the ship loaded South Korean Marines of the 
Tiger Division for an amphibious assault on the village of 
Anky.  The ship was off the beach on September 7, 1967 and 
after the air strikes and shore bombardment lifted, landed 
the Koreans.  

During his June 2008 VA PTSD examination, the Veteran relayed 
that he was on a tanker that went up and down the coast off 
loading ammunition on the beach that took fire.  Importantly, 
the Veteran reported to the examiner that the Korean Marines 
were killed during the operation.  The examiner diagnosed 
PTSD based on the verified stressor of the amphibious assault 
on Anky.  However, the information pertaining to the assault 
obtained in June 1968 appears to indicate that the Marines 
were safely landed, which is inconsistent with the Veteran's 
account that they were all killed.  Accordingly, because the 
Veteran's account of the stressful incident (Marines killed) 
has not yet been corroborated, entitlement to service 
connection for PTSD cannot be granted.  

Nevertheless, the Veteran has identified several stressors 
that have not yet been fully corroborated.  In this regard, 
during his October 2009 hearing, the Veteran added that when 
he was hospitalized in Vung Tau, the hospital took fire and 
he had to take shelter in a bunker.  His service personnel 
records indicate that he was treated at the US Naval Hospital 
in Vung Tau in January 1967.  However, no details pertaining 
to this treatment have been associated with the claims file.  
It is not clear from the current evidence of record whether 
efforts to obtain clinical records from the Veteran's 
hospitalization have been made.  Further, as the Veteran 
testified that the hospital took fire, efforts to corroborate 
this stressor need to be undertaken.  

Additionally, during his hearing, the Veteran indicated that 
during the amphibious assault involving the Marines, his 
chief was injured.  The Veteran testified that he had some 
role in assisting this person following his injuries, which 
was stressful for him.  

To summarize, the Veteran has identified stressful incidents 
that have been partially corroborated, and some that have 
not.  Before a decision can be reached on this matter, 
additional efforts need to be undertaken to try to 
corroborate his alleged stressors.  Accordingly, a remand is 
necessary.    

Lastly, during his June 2008 VA examination, the Veteran 
indicated that he was in receipt of disability benefits from 
the Social Security Administration (SSA) for mental health 
reasons for one year.  The U.S. Court of Appeals for Veterans 
Claims has held that, where VA has notice that the Veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Under the circumstances presented here, the RO 
should request the Veteran's SSA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
complete SSA records and associate them 
with the claims file.  During his June 
2008 VA examination, he indicated that he 
has been in receipt of SSA benefits for 
mental health reasons for one year.  

2.  Clinical records for the Veteran's 
treatment at the Naval Hospital located in 
Vung Tau, Vietnam in January 1967 should 
be associated with the claims file.  

3.  Additional efforts should be 
undertaken to attempt to corroborate the 
following stressors.  
(A) It should be ascertained whether 
Operation Market Time with Task Force 115 
off the Mekong Delta area which took place 
in mid January 1967 involved air strikes 
or some other type of enemy fire/attack 
that the Veteran might have been exposed 
to while he served on board the USS 
Sutter.  
(B) It should be ascertained whether the 
USS Sutter was under attack or received 
enemy fire/air strikes from April 16, 1967 
to July 15, 1967 when it operated under 
Naval Support Activity, Danang and made 
thirteen shuttle runs to Cua Viet.  
(C) Importantly, it should be clarified 
whether the Korean Marines of the Tiger 
Division were killed following the 
amphibious assault on the village of Anky 
on approximately September 7, 1967.  
(D)  Any reports of injured persons/ship 
logs/deck logs of the USS Sutter 
pertaining to the amphibious assault on 
the village of Anky from approximately 
September 1 to September 7, 1967 should be 
associated with the claims file.  The 
Board is trying to corroborate the 
Veteran's alleged stressor of assisting 
his injured crew chief.  
(E)  It should be ascertained whether the 
Naval Hospital located in Vung Tau, 
Vietnam took fire in January 1967, causing 
personnel and patients to take shelter in 
a bunker.  

4.  After the forgoing had been completed, 
the RO should prepare a summary of the 
Veteran's corroborated stressors.  
Currently, the Veteran's corroborated 
stressor is the September 1967 amphibious 
assault on the village of Anky involving 
the Korean Marines of the Tiger Division.  
The ship was off the beach on September 7, 
1967 and after the air strikes and shore 
bombardment lifted, landed the Koreans.  
It should be noted that the Veteran's 
account of the Korean Marines being killed 
is not currently corroborated; only the 
air strikes and shore bombardment has.  

5.  Thereafter, the Veteran should be 
afforded an examination to determine if he 
has PTSD based on any corroborated 
stressors.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The RO should provide 
the examiner with the summary of any 
corroborated stressors alleged by the 
Veteran, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service corroborated stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


